961 F.2d 1576
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gene T. FAVORS, Plaintiff-Appellant,v.M. BARNETT;  S. Johnson;  Mr. Foster, Defendants-Appellees.
No. 91-1841.
United States Court of Appeals, Sixth Circuit.
May 14, 1992.

Before KENNEDY, DAVID A. NELSON and BATCHELDER, Circuit Judges.

ORDER

1
Gene T. Favors, a pro se Michigan prisoner, appeals a district court order granting the defendants' motion to tax costs in the amount of $13.40.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Favors sued three employees of the Michigan Department of Corrections, alleging that they improperly removed him from an academic program and placed defamatory information in his prison file.   The district court dismissed Favors's complaint as without merit and this court affirmed that judgment on appeal.


3
Following the district court's judgment, the defendants filed a motion seeking to tax costs against the plaintiff.   After this court entered its judgment affirming the district court's judgment on the merits, the district court entered an order granting the defendants' motion to tax costs against the plaintiff in the amount of $13.40.   Favors has filed a timely appeal.


4
Upon review, we affirm the district court's judgment.   Courts may assess reasonable costs under 28 U.S.C. § 1915(e) or 28 U.S.C. § 1920 against unsuccessful in forma pauperis plaintiffs, even if their claims are not deemed frivolous, malicious, or vexatious.   Weaver v. Toombs, 948 F.2d 1004, 1014 (6th Cir.1991).   An award of costs is reviewed for an abuse of discretion.   Id. at 1009-11.


5
Upon review, we conclude that the district court properly awarded defendants' costs in the amount of $13.40.


6
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.